Exhibit 21.1 SUBSIDIARIES Name Jurisdiction of Organization Araucaria Brazil LLC Delaware Araucaria LLC Delaware Araucaria do Brasil Projetos Imob. Ltda. Brazil Elouveira Brazil LLC Delaware Elouveira LLC Delaware Elouveira do Brasil Projetos Imob. Ltda. Brazil HCB II River LLC Delaware Hines REIT 1treet GP LLC Delaware Hines REIT 1treet LP Delaware Hines REIT 1900 / 2000 Alameda de las Pulgas LLC Delaware Hines REIT 2007 Facility Holdings LLC Delaware Hines REIT 2200 Ross Ave GP LP Delaware Hines REIT 2200 Ross Ave LLC Delaware Hines REIT 2555 Grand LLC Delaware Hines REIT 2arcels GP LLC Delaware Hines REIT 2arcels LP Delaware Hines REIT 2800 Post Oak GP LLC Delaware Hines REIT 2800 Post Oak LP Delaware Hines REIT 2800 Post Oak Services Inc. Texas Hines REIT 3100 McKinnon Street LP Delaware Hines REIT 3100 McKinnon Street GP LLC Delaware Hines REIT lark LLC Delaware Hines REIT 3400 Data Drive GP LLC Delaware Hines REIT 3400 Data Drive LP Delaware Hines REIT 345 Inverness Drive LLC Delaware Hines REIT 5th and Bell LLC Delaware Hines REIT 595 Bay GP LLC Delaware Hines REIT 595 Bay L.P. Delaware Hines REIT 595 Bay Trust Delaware Hines REIT 595 Bay (Trustee) LLC Delaware Hines REIT 595 Bay Opco ULC Canada Hines REIT 595 Bay ULC Canada Hines REIT 595 Bay Beneficiary Trust Delaware Hines REIT ACC II LLC Delaware Hines REIT Airport Corporate Center LLC Delaware Hines REIT Arapahoe I LLC Delaware Hines REIT Arapahoe II LLC Delaware Hines REIT Daytona Campus LLC Delaware Hines REIT DFW Corporate Drive GP LLC Delaware Hines REIT DFW Corporate Drive LP Delaware Hines REIT El Segundo GP LLC Delaware Hines REIT El Segundo LP Delaware Hines REIT Laguna Campus LLC Delaware Hines REIT Minneapolis Industrial LLC Delaware Hines REIT One Wilshire GP LLC Delaware Hines REIT One Wilshire LP Delaware Hines REIT One Wilshire Services Inc. Delaware Hines REIT Properties, L.P. Delaware Hines REIT Retail Holdings LLC Delaware Hines REIT Seattle Design Center LLC Delaware Hines REIT Services Holding Inc. Delaware Name Jurisdiction of Organization Hines REIT Three Huntington Quadrangle LLC Delaware Hines REIT Watergate GP LLC Delaware Hines REIT Watergate LP Delaware Hines US Core Office Fund LP Delaware Vinhedo do Brasil Projetos Imob. Ltda Brazil Viracopos LLC Delaware Viracopos Brazil LLC Delaware WRI HR Retail Venture I LLC Delaware
